


Exhibit 10.2

 

SECOND AMENDED AND RESTATED SERVICES AGREEMENT

 

This Second Amended and Restated Services Agreement (this “Agreement”) is
entered into as of the 4th day of May, 2012, by and among CVR Partners, LP, a
Delaware limited partnership (“MLP”), CVR GP, LLC, a Delaware limited liability
company (“GP”), and CVR Energy, Inc., a Delaware corporation (“CVR”, and
collectively with MLP and GP, the “Parties” and each, a “Party”).

 

RECITALS

 

GP, in its capacity as the general partner of MLP, desires to engage CVR, on its
own behalf and for the benefit of Fertilizer and MLP, to provide certain
services necessary to operate the business conducted by Fertilizer, MLP and GP
(the “Services Recipients”), and CVR is willing to undertake such engagement,
subject to the terms and conditions of this Agreement.

 

MLP, GP and CVR entered into an Amended and Restated Services Agreement dated as
of April 13, 2011 (the “Prior Agreement”), pursuant to which CVR agreed to
provide certain services to the Services Recipients.  The Parties desire to
amend and restate the terms of the Prior Agreement upon the terms and subject to
the conditions set forth in this Agreement.

 

MLP, GP (for itself and in its capacity as the general partner of MLP), and CVR
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Terms.  The following defined terms
will have the meanings given below:

 

“Administrative Personnel” means individuals who are employed by CVR or any of
its Affiliates and assist in providing, as part of the Services, any of the
administrative services referred to in Exhibit 1 hereto.

 

“Affiliate” shall mean with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, through the ownership of voting securities, by contract or
otherwise (provided that, solely for purposes of this Agreement, the Services
Recipients shall not be deemed Affiliates of CVR).

 

“Bankrupt” with respect to any Person shall mean such Person shall generally be
unable to pay its debts as such debts become due, or shall so admit in writing
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Person seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it

 

--------------------------------------------------------------------------------


 

or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), shall remain
undismissed or unstayed for a period of 30 days; or such Person shall take any
action to authorize any of the actions set forth above.

 

“CVR Representative” means such person as is designated in writing by CVR to
serve in such capacity.

 

“Default Rate” shall mean an interest rate (which shall in no event be higher
than the rate permitted by applicable law) equal to 300 basis points over LIBOR.

 

“Fertilizer” means Coffeyville Resources Nitrogen Fertilizers, LLC, a Delaware
limited liability company, and any other direct or indirect subsidiary of MLP.

 

“Fertilizer Payroll Percentage” means, for any applicable period, the percentage
represented by a fraction, the numerator of which is the total payroll amount of
Fertilizer for such period, and the denominator of which is the total payroll
amount of Fertilizer plus the total payroll amount of Refinery for such period,
as such payroll amounts are calculated on a consistent basis for purposes of
determining the Fertilizer Payroll Percentage.

 

“Governmental Approval” shall mean any material consent, authorization,
certificate, permit, right of way grant or approval of any Governmental
Authority that is necessary for the construction, ownership and operation of the
assets used in the business of the Services Recipients in accordance with
applicable Laws.

 

“Governmental Authority” shall mean any court or tribunal in any jurisdiction or
any federal, state, tribal, municipal or local government or other governmental
body, agency, authority, department, commission, board, bureau, instrumentality,
arbitrator or arbitral body or any quasi-governmental or private body lawfully
exercising any regulatory or taxing authority.

 

“GP/MLP Representative” means such person as is designated in writing by GP to
serve in such capacity.

 

“Laws” shall mean any applicable statute, environmental law, common law, rule,
regulation, judgment, order, ordinance, writ, injunction or decree issued or
promulgated by any Governmental Authority.

 

“Party” and “Parties” means the parties to this Agreement.

 

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or other entity.

 

“Personnel Costs” means all compensation costs incurred by an employer in
connection with the employment by such employer of applicable personnel,
including all payroll and benefits but excluding (i) any Share-Based
Compensation and (ii) severance costs (other than for Seconded Personnel).

 

“Refinery” means Coffeyville Resources Refining & Marketing, LLC, a Delaware
limited liability company, Gary-Williams Energy Company, LLC, a Delaware limited
liability

 

2

--------------------------------------------------------------------------------


 

company, Wynnewood Refining Company, LLC, a Delaware limited liability company
and any other direct or indirect subsidiary of CVR involved in the petroleum
segment of operations.

 

“Seconded Personnel” means individuals, other than Administrative Personnel, who
are employed by CVR or any of its Affiliates and provided on a full-time basis
to the Services Recipients in connection with provision of the Services.

 

“Services” shall consist of those services performed for the Services Recipients
as described on Exhibit 1 hereto.

 

“Services Recipients” has the meaning set forth in the Recitals hereinabove.

 

“Share-Based Compensation” means any compensation (whether equity or cash)
accruing or payable under any incentive or other compensation plan or program of
an employer (including, without limitation, the CVR Energy, Inc. 2007 Long Term
Incentive Plan) based upon changes in the equity value of such employer or any
of its Affiliates (but excluding MLP and its subsidiaries).

 

“Shared Personnel” means individuals, other than Administrative Personnel, who
are employed by CVR or any of its Affiliates and provided on a part-time basis
to the Services Recipients in connection with provision of the Services.

 

ARTICLE II

 

RETENTION OF CVR; SCOPE OF SERVICES

 

Section 2.01                             Retention of CVR.  GP, on its own
behalf and for the benefit of the Services Recipients, hereby engages CVR to
perform the Services and CVR hereby accepts such engagement and agrees to
perform the Services and to provide all Administrative Personnel, Seconded
Personnel, and Shared Personnel necessary to perform the Services.

 

Section 2.02                             Scope of Services.  The Services shall
be provided in accordance with (i) applicable material Governmental Approvals
and Laws, (ii) applicable industry standards and (iii) quality standards that,
taken as a whole, are not materially less favorable to the Services Recipients
compared to those provided to the Services Recipients as of the date of this
Agreement.

 

Section 2.03                             Exclusion of Services.  At any time, GP
or CVR may temporarily or permanently exclude any particular service from the
scope of the Services upon 180 days notice.

 

Section 2.04                             Performance of Services by Affiliates
or Other Persons.  The Parties hereby agree that in discharging its obligations
hereunder, CVR may engage any of its Affiliates or other Persons to perform the
Services (or any part of the Services) on its behalf and that the performance of
the Services (or any part of the Services) by any such Affiliate or Person shall
be treated as if CVR performed such Services itself. No such delegation by CVR
to Affiliates or other Persons shall relieve CVR of its obligations hereunder.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

PAYMENT AMOUNT

 

Section 3.01                             Payment Amount.  GP shall pay or cause
MLP or Fertilizer to pay, to CVR (or its Affiliates as CVR may direct) the
amount of any direct or indirect expenses incurred by CVR or its Affiliates in
connection with the provision of Services by CVR or its Affiliates (the “Payment
Amount”), in accordance with the following:

 

(a)                                 Seconded Personnel.  The Payment Amount will
include all Personnel Costs of Seconded Personnel, to the extent attributable to
the periods during which such Seconded Personnel are provided to the Services
Recipients.

 

(b)                                 Shared Personnel and Administrative
Personnel.  The Payment Amount will include a prorata share of all Personnel
Costs of Shared Personnel and Administrative Personnel (including government and
public relations), as determined by CVR on a commercially reasonable basis,
based on the percent of total working time that such respective personnel are
engaged in performing any of the Services.

 

(c)                                  Administrative Costs.  The Payment Amount
will include following:

 

(i)                                     Office Costs.  A prorata share of all
office costs (including, without limitation, all costs relating to office
leases, equipment leases, supplies, property taxes and utilities) for all
locations of Administrative Personnel, as determined by CVR on a commercially
reasonable basis, based on the Fertilizer Payroll Percentage;

 

(ii)                                  Insurance.  Insurance premiums will be
direct charged to the applicable insured to the extent possible, and otherwise
will be allocated on a commercially reasonable basis as mutually agreed upon by
the Parties;

 

(iii)                               Outside Services.  Services provided by
outside vendors (including audit services, legal services, government and public
relation services, and other services) will first be direct charged where
applicable, provided, however, the Payment Amount will include a prorata share
of charges for all services that are provided by outside vendors and not direct
charged, as determined by CVR on a commercially reasonable basis, based upon the
following percentages of such charges: legal services — 20%; and all other
services — Fertilizer Payroll Percentage;

 

(iv)                              Other SGA Costs.  A prorata share of all other
sales, general and administrative costs relating to the Services Recipients, as
determined by CVR on a commercially reasonable basis, based on the Fertilizer
Payroll Percentage; and

 

(v)                                 Depreciation and Amortization.  A prorata
share of depreciation and amortization relating to all locations of
Administrative Personnel, as determined by CVR on a commercially reasonable
basis, based on the Fertilizer

 

4

--------------------------------------------------------------------------------


 

Payroll Percentage, following recognition of such depreciation or amortization
as an expense on the books and records of CVR or its Affiliates.

 

(d)                                 Other Costs.  Bank charges, interest expense
and any other costs as reasonably incurred by CVR or its Affiliates in the
provision of Services will be direct charged as applicable.  For the avoidance
of doubt, any of the foregoing costs and expenses described in Section 3.01 that
are direct charged to any Party will not be included in the Payment Amount.

 

Section 3.02                             Payment of Payment Amount.  CVR shall
submit monthly invoices to GP for the Services, which invoices shall be due and
payable net 15 days.  GP shall pay or cause MLP or Fertilizer to pay, to CVR in
immediately available funds, the full Payment Amount due under Section 3.01. 
Past due amounts shall bear interest at the Default Rate.  Allocation
percentages referred to in this Article III will be calculated and determined
for calendar year or calendar quarter periods, as CVR may determine, based upon
CVR’s annual audited financials, or quarterly unaudited financials, for the
immediately preceding calendar year or calendar quarter, as applicable.

 

Section 3.03                             Disputed Charges.  GP MAY, WITHIN 90
DAYS AFTER RECEIPT OF A CHARGE FROM CVR, TAKE WRITTEN EXCEPTION TO SUCH CHARGE,
ON THE GROUND THAT THE SAME WAS NOT A REASONABLE COST INCURRED BY CVR OR ITS
AFFILIATES IN CONNECTION WITH THE SERVICES. GP SHALL NEVERTHELESS PAY OR CAUSE
MLP OR FERTILIZER TO PAY IN FULL WHEN DUE THE FULL PAYMENT AMOUNT OWED TO CVR.
SUCH PAYMENT SHALL NOT BE DEEMED A WAIVER OF THE RIGHT OF THE SERVICES RECIPIENT
TO RECOUP ANY CONTESTED PORTION OF ANY AMOUNT SO PAID. HOWEVER, IF THE AMOUNT AS
TO WHICH SUCH WRITTEN EXCEPTION IS TAKEN, OR ANY PART THEREOF, IS ULTIMATELY
DETERMINED NOT TO BE A REASONABLE COST INCURRED BY CVR OR ITS AFFILIATES IN
CONNECTION WITH ITS PROVIDING THE SERVICES HEREUNDER, SUCH AMOUNT OR PORTION
THEREOF (AS THE CASE MAY BE) SHALL BE REFUNDED BY CVR TO THE SERVICES RECIPIENTS
TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE DURING THE PERIOD FROM THE
DATE OF PAYMENT BY THE SERVICES RECIPIENTS TO THE DATE OF REFUND BY CVR.

 

Section 3.04                             CVR’s Employees.  The Services
Recipients shall not be obligated to pay directly to Seconded Personnel or
Shared Personnel any compensation, salaries, wages, bonuses, benefits, social
security taxes, workers’ compensation insurance, retirement and insurance
benefits, training or other expenses; provided, however, that if CVR fails to
pay any employee within 30 days of the date such employee’s payment is due:

 

(a)                                 The Services Recipients may (i) pay such
employee directly, (ii) employ such employee directly, or (iii) notify CVR that
this Agreement is terminated and employ such employees directly; and

 

5

--------------------------------------------------------------------------------


 

(b)                                 CVR shall reimburse GP, MLP or Fertilizer,
as the case may be, for the amount GP, MLP or Fertilizer, as applicable, paid to
CVR with respect to employee services for which CVR did not pay any such
employee.

 

ARTICLE IV

 

BOOKS, RECORDS AND REPORTING

 

Section 4.01                             Books and Records.  CVR and its
Affiliates and the Services Recipients shall each maintain accurate books and
records regarding the performance of the Services and calculation of the Payment
Amount, and shall maintain such books and records for the period required by
applicable accounting practices or law, or five (5) years, whichever is longer.

 

Section 4.02                             Audits.  CVR and its Affiliates and the
Services Recipients shall have the right, upon reasonable notice, and at all
reasonable times during usual business hours, to audit, examine and make copies
of the books and records referred to in Section 4.01.  Such right may be
exercised through any agent or employee of the Person exercising such right if
designated in writing by such Person or by an independent public accountant,
engineer, attorney or other agent so designated. Each Person exercising such
right shall bear all costs and expenses incurred by it in any inspection,
examination or audit. Each Party shall review and respond in a timely manner to
any claims or inquiries made by the other Party regarding matters revealed by
any such inspection, examination or audit.

 

Section 4.03                             Reports.  CVR shall prepare and deliver
to GP any reports provided for in this Agreement and such other reports as GP
may reasonably request from time to time regarding the performance of the
Services.

 

ARTICLE V

 

INTELLECTUAL PROPERTY

 

Section 5.01                             Ownership by CVR and License to MLP. 
Any (i) inventions, whether patentable or not, developed or invented, or
(ii) copyrightable material (and the intangible rights of copyright therein)
developed, by CVR, its Affiliates or its or their employees in connection with
the performance of the Services shall be the property of CVR; provided, however,
that CVR hereby grants, and agrees to cause its Affiliates to grant, to MLP an
irrevocable, royalty-free, non-exclusive and non-transferable (without the prior
written consent of CVR) right and license to use such inventions or material;
and further provided, however, that MLP shall only be granted such a right and
license to the extent such grant does not conflict with, or result in a breach,
default, or violation of a right or license to use such inventions or material
granted to CVR by any Person other than an Affiliate of CVR. Notwithstanding the
foregoing, CVR will, and will cause its Affiliates to, use all commercially
reasonable efforts to grant such right and license to MLP.

 

Section 5.02                             License to CVR and its Affiliates.  MLP
hereby grants, and will cause its Affiliates to grant, to CVR and its Affiliates
an irrevocable, royalty-free, non-exclusive and non-transferable right and
license to use, during the term of this Agreement, any intellectual property
provided by MLP or its Affiliates to CVR or its Affiliates, but only to the
extent such use is

 

6

--------------------------------------------------------------------------------


 

necessary for the performance of the Services. CVR agrees that CVR and its
Affiliates will utilize such intellectual property solely in connection with the
performance of the Services.

 

ARTICLE VI

 

TERMINATION

 

Section 6.01                             Termination By GP.

 

(a)                                 Upon the occurrence of any of the following
events, GP may terminate this Agreement by giving written notice of such
termination to CVR:

 

(i)                                     CVR becomes Bankrupt; or

 

(ii)                                  CVR dissolves and commences liquidation or
winding-up.

 

Any termination under this Section 6.01(a) shall become effective immediately
upon delivery of the notice first described in this Section 6.01(a), or such
later time (not to exceed the first anniversary of the delivery of such notice)
as may be specified by GP.

 

(b)                                 In addition to its rights under
Section 6.01(b), GP may terminate this Agreement at any time by giving notice of
such termination to CVR. Any termination under this Section 6.01(b) shall become
effective 180 days after delivery of such notice, or such later time (not to
exceed the first anniversary of the delivery of such notice) as may be specified
by GP.

 

Section 6.02                             Termination By CVR.  CVR may terminate
this Agreement at any time by giving notice of such termination to GP. Any
termination under this Section 6.02 shall become effective 180 days after
delivery of such notice, or such later time (not to exceed the first anniversary
of the delivery of such notice) as may be specified by CVR.

 

Section 6.03                             Effect of Termination.  If this
Agreement is terminated in accordance with Section 6.01 or Section 6.02, all
rights and obligations under this Agreement shall cease except for
(a) obligations that expressly survive termination of this Agreement;
(b) liabilities and obligations that have accrued prior to such termination,
including the obligation to pay any amounts that have become due and payable
prior to such termination, and (c) the obligation to pay any portion of any
Payment Amount that has accrued prior to such termination, even if such portion
has not become due and payable at that time.

 

Section 6.04                             Transition of Services.  During the
period of 180 days following the delivery of any notice of termination delivered
in accordance with Section 6.01(b) or 6.02, in addition to the Services, CVR
will, and will cause its Affiliates to, provide to MLP such additional services
as may be reasonably requested by GP to assist the Services Recipients in
effecting a transition of the responsibility for providing the Services.

 

Section 6.05                             Survival.  The provisions of this
Article VI and Sections 3.03, 4.01, 4.02, 5.01, 8.01, 8.02, 8.03 and Articles IX
and X will survive and continue in full force and effect notwithstanding the
termination of this Agreement.

 

7

--------------------------------------------------------------------------------

 

ARTICLE VII

 

ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

Section 7.01                             Representations and Warranties of CVR. 
CVR hereby represents, warrants and covenants to the other Parties that as of
the date hereof:

 

(a)                                 CVR is duly organized, validly existing, and
in good standing under the laws of the State of Delaware; CVR is duly qualified
and in good standing in the States required in order to perform the Services
except where failure to be so qualified or in good standing could not reasonably
be expected to have a material adverse impact on GP or MLP; and CVR has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder

 

(b)                                 CVR has duly executed and delivered this
Agreement, and this Agreement constitutes the legal, valid and binding
obligation of CVR, enforceable against it in accordance with its terms (except
as may be limited by bankruptcy, insolvency or similar laws of general
application and by the effect of general principles of equity, regardless of
whether considered at law or in equity); and

 

(c)                                  The authorization, execution, delivery, and
performance of this Agreement by CVR does not and will not (i) conflict with, or
result in a breach, default or violation of, (A) the amended and restated
certificate of incorporation of CVR, (B) any contract or agreement to which CVR
is a party or is otherwise subject, or (C) any law, order, judgment, decree,
writ, injunction or arbitral award to which CVR is subject; or (ii) require any
consent, approval or authorization from, filing or registration with, or notice
to, any governmental authority or other Person, unless such requirement has
already been satisfied, except, in the case of clauses (i)(B) and (i)(C), for
such conflicts, breaches, defaults or violations that would not have a material
adverse effect on CVR or on its ability to perform its obligations hereunder,
and except, in the case of clause (ii), for such consents, approvals,
authorizations, filings, registrations or notices, the failure of which to
obtain or make would not have a material adverse effect on CVR or on their
ability to perform their obligations hereunder.

 

Section 7.02                             Representations and Warranties of GP
and MLP.  Each of GP and MLP hereby represents, warrants and covenants to the
other Parties that as of the date hereof:

 

(a)                                 Each of GP and MLP is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
formation; each of GP and MLP has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;

 

(b)                                 Each of GP and MLP has duly executed and
delivered this Agreement, and this Agreement constitutes the legal, valid and
binding obligation of each such Person enforceable against it in accordance with
its terms (except as may be limited by bankruptcy, insolvency or similar laws of
general application and by the effect of general principles of equity,
regardless of whether considered at law or in equity); and

 

8

--------------------------------------------------------------------------------


 

(c)                                  The authorization, execution, delivery, and
performance of this Agreement by each of GP and MLP does not and will not
(i) conflict with, or result in a breach, default or violation of, (A) the
limited liability company agreement of GP or the partnership agreement of MLP,
(B) any contract or agreement to which such Person is a party or is otherwise
subject, or (C) any law, order, judgment, decree, writ, injunction or arbitral
award to which such Person is subject; or (ii) require any consent, approval or
authorization from, filing or registration with, or notice to, any governmental
authority or other Person, unless such requirement has already been satisfied,
except, in the case of clause (i)(B) and (i)(C), for such conflicts, breaches,
defaults or violations that would not have a material adverse effect on GP or
MLP or on their ability to perform their obligations hereunder, and except, in
the case of clause (ii), for such consents, approvals, authorizations, filings,
registrations or notices, the failure of which to obtain or make would not have
a material adverse effect on GP or MLP or on their ability to perform their
respective obligations hereunder.

 

ARTICLE VIII

 

ADDITIONAL REQUIREMENTS

 

Section 8.01                             Indemnity.  The Services Recipients
shall indemnify, reimburse, defend and hold harmless CVR and its Affiliates and
their respective successors and permitted assigns, together with their
respective employees, officers, members, managers, directors, agents and
representatives (collectively the “Indemnified Parties”), from and against all
losses (including lost profits), costs, damages, injuries, taxes, penalties,
interests, expenses, obligations, claims and liabilities (joint or severable) of
any kind or nature whatsoever (collectively “Losses”) that are incurred by such
Indemnified Parties in connection with, relating to or arising out of (i) the
breach of any term or condition of this Agreement, or (ii) the performance of
any Services hereunder; provided, however, that the Services Recipients shall
not be obligated to indemnify, reimburse, defend or hold harmless any
Indemnified Party for any Losses Incurred, by such Indemnified Party in
connection with, relating to or arising out of:

 

(a)                                 a breach by such Indemnified Party of this
Agreement;

 

(b)                                 the gross negligence, willful misconduct,
bad faith or reckless disregard of such Indemnified Party in the performance of
any Services hereunder; or

 

(c)                                  fraudulent or dishonest acts of such
Indemnified Party with respect to the Services Recipients.

 

The rights of any Indemnified Party referred to above shall be in addition to
any rights that such Indemnified Party shall otherwise have at law or in equity.
Without the prior written consent of the Services Recipients, no Indemnified
Party shall settle, compromise or consent to the entry of any judgment in, or
otherwise seek to terminate any, claim, action, proceeding or investigation in
respect of which indemnification could be sought hereunder unless (a) such
Indemnified Party indemnifies the Services Recipients from any liabilities
arising out of such claim, action, proceeding or investigation, (b) such
settlement, compromise or consent includes an unconditional release of the
Services Recipients and Indemnified Party from all liability arising

 

9

--------------------------------------------------------------------------------


 

out of such claim, action, proceeding or investigation and (c) the parties
involved agree that the terms of such settlement, compromise or consent shall
remain confidential.  In the event that indemnification is provided for under
any other agreements between CVR or any of its Affiliates and any of the
Services Recipients or any of their Affiliates, and such indemnification is for
any particular Losses, then such indemnification (and any limitations thereon)
as provided in such other agreement shall apply as to such particular Losses and
shall supersede and be in lieu of any indemnification that would otherwise apply
to such particular Losses under this Agreement.

 

Section 8.02                             Limitation of Duties and Liability. 
The relationship of CVR to the Services Recipients pursuant to this Agreement is
as an independent contractor and nothing in this Agreement shall be construed to
impose on CVR, or on any of its Affiliates, or on any of their respective
successors and permitted assigns, or on their respective employees, officers,
members, managers, directors, agents and representatives, an express or implied
fiduciary duty.  CVR and its Affiliates and their respective successors and
permitted assigns, together with their respective employees, officers, members,
managers, directors, agents and representatives, shall not be liable for, and
the Services Recipients shall not take, or permit to be taken, any action
against any of such Persons to hold such Persons liable for, (a) any error of
judgment or mistake of law or for any liability or loss suffered by the Services
Recipients in connection with the performance of any Services under this
Agreement, except for a liability or loss resulting from gross negligence,
willful misconduct, bad faith or reckless disregard in the performance of the
Services, or (b) any fraudulent or dishonest acts with respect to the Services
Recipients.  In no event, whether based on contract, indemnity, warranty, tort
(including negligence), strict liability or otherwise, shall CVR or its
Affiliates, their respective successors and permitted assigns, or their
respective employees, officers, members, managers, directors, agents and
representatives, be liable for loss of profits or revenue or special,
incidental, exemplary, punitive or consequential damages.

 

Section 8.03                             Reliance.  CVR and its Affiliates and
their respective successors and permitted assigns, together with their
respective employees, officers, members, managers, directors, agents and
representatives, may take and may act and rely upon:

 

(a)                                 the opinion or advice of legal counsel,
which may be in-house counsel to the Services Recipients or to CVR or its
Affiliates, any U.S.-based law firm, or other legal counsel reasonably
acceptable to the Boards of Directors of GP, in relation to the interpretation
of this Agreement or any other document (whether statutory or otherwise) or
generally in connection with the Services Recipients;

 

(b)                                 advice, opinions, statements or information
from bankers, accountants, auditors, valuation consultants and other consulted
Persons who are in each case believed by the relying Person in good faith to be
expert in relation to the matters upon which they are consulted; or

 

(c)                                  any other document provided in connection
with the Services Recipients upon which it is reasonable for the applicable
Person to rely.

 

A Person shall not be liable for anything done, suffered or omitted by it in
good faith in reliance upon such opinion, advice, statement, information or
document.

 

10

--------------------------------------------------------------------------------


 

Section 8.04                             Services to Others.  While CVR is
providing the Services under this Agreement, CVR shall also be permitted to
provide services, including services similar to the Services covered hereby, to
others, including Affiliates of CVR.

 

Section 8.05                             Transactions With Affiliates.  CVR may
recommend to the Services Recipients, and may engage in, transactions with any
of CVR’s Affiliates; provided, that any such transactions shall be subject to
the authorization and approval of the Boards of Directors of GP.

 

Section 8.06                             Sharing of Information.  Each Party
(the “Recipient Party”) agrees to maintain the confidentiality of, and not to
use, the confidential or proprietary information disclosed pursuant to or in
connection with this Agreement (“Confidential Information”) by or on behalf of
the other Party (the “Disclosing Party”) for any purpose whatsoever except in
connection with performance pursuant to this Agreement.  The obligations
undertaken pursuant to this Section do not apply to such part of the
Confidential Information that is or has become published or otherwise generally
available to the public, other than as a consequence of the willful or negligent
act or omission of the Recipient Party, or which, at the time of disclosure to
the Recipient Party, was already in the lawful possession of the Recipient
Party, as evidenced by written records.  The Recipient Party will impose
corresponding obligations of confidentiality and non-use on its Affiliates and
each of their respective employees, agents and representatives (collectively,
“Representatives”) involved in the performance of this Agreement prior to making
the Confidential Information available to them.  Any breach of confidentiality
or non-use of Confidential Information by any Representative will be deemed a
breach of confidentiality or non-use by the Recipient Party.  It will not be a
breach of the confidentiality obligations herein for the Recipient Party to
disclose Confidential Information, where such disclosure is required by law or
applicable legal process, provided the Recipient Party agrees to (a) immediately
notify the Disclosing Party in writing of the existence, terms and circumstances
surrounding such a requirement, and (b) assist the Disclosing Party in seeking a
protective order or other appropriate remedy satisfactory to the Disclosing
Party (at the expense of the Disclosing Party).  If such protective order or
other remedy is not obtained (or the Disclosing Party waives compliance with the
provisions hereof), (i) the Recipient Party may disclose that portion of the
Confidential Information it is legally required to disclose, (ii) the Recipient
Party will exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded the Confidential Information to be disclosed, and
(iii) the Recipient Party will give written notice to the Disclosing Party of
the information to be so disclosed as far in advance of its disclosure as
practicable.  The parties agree that any violation of this Section by the
Recipient Party or its Representatives may be enforced by the Disclosing Party
by obtaining injunctive or specific relief from a court of competent
jurisdiction.  Such relief is cumulative and not exclusive of any other remedies
available to the Disclosing Party at law or in equity, including, but not
limited to, damages and reasonable attorneys’ fees.

 

Section 8.07                             Disclosure of Remuneration.  CVR shall
disclose the amount of remuneration of the Chief Financial Officer and any other
officer or employee shared with or seconded to the Services Recipients, to the
Board of Directors of GP to the extent required for the Services Recipients to
comply with the requirements of applicable law, including applicable Federal
securities laws.

 

11

--------------------------------------------------------------------------------


 

Section 8.08                             Additional Seconded Personnel or Shared
Personnel.  CVR and the Board of Directors of GP may agree from time to time
that CVR shall provide additional Seconded Personnel or Shared Personnel, upon
such terms as CVR and the Board of Directors of GP may mutually agree. Any such
individuals shall have such titles and fulfill such functions as CVR and the
Services Recipients may mutually agree but subject to compliance with the
agreement of limited partnership of MLP.

 

Section 8.09                             Plant Personnel.  Personnel performing
the actual day-to-day business and operations of Fertilizer at the plant or
operating level will be employed by Fertilizer and Fertilizer will bear all
Personnel Costs or other costs relating to such personnel.

 

Section 8.10                             Election.  The Services Recipients
shall cause the election of any Seconded Personnel or Shared Personnel to the
extent required by the organizational documents of the Services Recipients.  The
Board of Directors of GP, after due consultation with CVR, may at any time
request that CVR replace any Seconded Personnel and CVR shall, as promptly as
practicable, replace any individual with respect to whom such Board of Directors
shall have made its request, subject to the requirements for the election of
officers under the organizational documents of the Services Recipients but
subject to compliance with the agreement of limited partnership of MLP.

 

ARTICLE IX

 

DISPUTES

 

Section 9.01                             Resolution of Disputes.  The Parties
shall in good faith attempt to resolve promptly and amicably any dispute between
the Parties arising out of or relating to this Agreement (each a “Dispute”)
pursuant to this Article IX.  The Parties shall first submit the Dispute to the
CVR Representative and the GP/MLP Representative, who shall then meet within
fifteen (15) days to resolve the Dispute.  If the Dispute has not been resolved
within forty-five (45) days after the submission of the Dispute to the CVR
Representative and the GP/MLP Representative, the Dispute shall be submitted to
a mutually agreed non-binding mediation.  The costs and expenses of the mediator
shall be borne equally by the Parties, and the Parties shall pay their own
respective attorneys’ fees and other costs.  If the Dispute is not resolved by
mediation within ninety (90) days after the Dispute is first submitted to the
CVR Representative and the GP/MLP Representative as provided above, then the
Parties may exercise all available remedies.

 

Section 9.02                             Multi-Party Disputes.  The Parties
acknowledge that they or their respective affiliates contemplate entering or
have entered into various additional agreements with third parties that relate
to the subject matter of this Agreement and that, as a consequence, Disputes may
arise hereunder that involve such third parties (each a “Multi-Party Dispute”). 
Accordingly, the Parties agree, with the consent of such third parties, that any
such Multi-Party Dispute, to the extent feasible, shall be resolved by and among
all the interested parties consistent with the provisions of this Article IX.

 

12

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01                      Notices.  Except as expressly set forth to
the contrary in this Agreement, all notices, requests or consents provided for
or permitted to be given under this Agreement must be in writing and must be
delivered to the recipient in person, by courier or mail or by facsimile,
telegram, telex, cablegram or similar transmission; and a notice, request or
consent given under this Agreement is effective on receipt by the Party to
receive it; provided, however, that a facsimile or other electronic transmission
that is transmitted after the normal business hours of the recipient shall be
deemed effective on the next business day. All notices, requests and consents to
be sent to MLP must be sent to GP. All notices, requests and consents (including
copies thereof) to be sent to GP must be sent to or made at the address given
below for GP.

 

If to GP or MLP, to:

 

With a copy to:

 

 

 

Byron R. Kelley
President and CEO
2277 Plaza Drive
Suite 500
Sugar Land, Texas 77479
Facsimile: (281) 207-3403

 

Edmund S. Gross,
Senior Vice President and General Counsel
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-5651

 

 

 

If to CVR, to:

 

With a copy to:

 

 

 

John J. Lipinski
President and CEO
2277 Plaza Drive
Suite 500
Sugar Land, Texas 77479
Facsimile: (281) 207-3505

 

Edmund S. Gross,
Senior Vice President and General Counsel
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-5651

 

Section 10.02                      Effect of Waiver or Consent.  Except as
otherwise provided in this Agreement, a waiver or consent, express or implied,
to or of any breach or default by any Party in the performance by that Party of
its obligations under this Agreement is not a consent or waiver to or of any
other breach or default in the performance by that Party of the same or any
other obligations of that Party under this Agreement. Except as otherwise
provided in this Agreement, failure on the part of a Party to complain of any
act of another Party or to declare another Party in default under this
Agreement, irrespective of how long that failure continues, does not constitute
a waiver by that Party of its rights with respect to that default until the
applicable statute-of-limitations period has run.

 

Section 10.03                      Headings; References; Interpretation.  All
Article and Section headings in this Agreement are for convenience only and will
not be deemed to control or affect the meaning or construction of any of the
provisions hereof.  The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, will refer to this Agreement as a
whole, and not to any particular provision of this Agreement.  All references
herein to Articles

 

13

--------------------------------------------------------------------------------


 

and Sections will, unless the context requires a different construction, be
deemed to be references to the Articles and Sections of this Agreement,
respectively.  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, will include all other genders, and the
singular will include the plural and vice versa.  The terms “include,”
“includes,” “including” or words of like import will be deemed to be followed by
the words “without limitation.”

 

Section 10.04                      Successors and Assigns.  This Agreement will
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns.

 

Section 10.05                      No Third Party Rights.  The provisions of
this Agreement are intended to bind the parties signatory hereto as to each
other and are not intended to and do not create rights in any other person or
confer upon any other person any benefits, rights or remedies, and no person is
or is intended to be a third party beneficiary of any of the provisions of this
Agreement.

 

Section 10.06                      Counterparts.  This Agreement may be executed
in any number of counterparts, all of which together will constitute one
agreement binding on the Parties.

 

Section 10.07                      Governing Law.  THIS AGREEMENT IS GOVERNED BY
AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS.

 

Section 10.08                      Submission to Jurisdiction; Waiver of Jury
Trial.  Subject to the provisions of Article IX, each of the Parties hereby
irrevocably acknowledges and consents that any legal action or proceeding
brought with respect to any of the obligations arising under or relating to this
Agreement may be brought in the courts of the State of Kansas, or in the United
States District Court for the District of Kansas and each of the Parties hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts. Each Party hereby further
irrevocably waives any claim that any such courts lack jurisdiction over such
Party, and agrees not to plead or claim, in any legal action or proceeding with
respect to this Agreement or the transactions contemplated hereby brought in any
of the aforesaid courts, that any such court lacks jurisdiction over such Party.
Each Party irrevocably consents to the service of process in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party, at its address for notices set forth in this
Agreement, such service to become effective ten (10) days after such mailing.
Each Party hereby irrevocably waives any objection to such service of process
and further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other documents contemplated hereby
that service of process was in any way invalid or ineffective. The foregoing
shall not limit the rights of any Party to serve process in any other manner
permitted by applicable law. The foregoing consents to jurisdiction shall not
constitute general consents to service of process in the State of Kansas for any
purpose except as provided above and shall not be deemed to confer rights on any
Person other than the respective Parties.  Each of the Parties hereby waives any
right it may have under the laws of any jurisdiction to commence by publication
any legal action or proceeding with respect to this Agreement. To the fullest
extent permitted by applicable law, each of the Parties hereby irrevocably
waives the objection which it may now or hereafter have to the laying of the
venue of any suit, action or

 

14

--------------------------------------------------------------------------------


 

proceeding arising out of or relating to this Agreement in any of the courts
referred to in this Section 10.08 and hereby further irrevocably waives and
agrees not to plead or claim that any such court is not a convenient forum for
any such suit, action or proceeding.  The Parties agree that any judgment
obtained by any Party or its successors or assigns in any action, suit or
proceeding referred to above may, in the discretion of such Party (or its
successors or assigns), be enforced in any jurisdiction, to the extent permitted
by applicable law. The Parties agree that the remedy at law for any breach of
this Agreement may be inadequate and that should any dispute arise concerning
any matter hereunder, this Agreement shall be enforceable in a court of equity
by an injunction or a decree of specific performance. Such remedies shall,
however, be cumulative and nonexclusive, and shall be in addition to any other
remedies which the Parties may have. Each Party hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any litigation as between the Parties directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated hereby or disputes relating hereto. Each Party (i) certifies that
no representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other Parties have been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this Section 10.08.

 

Section 10.09                      Remedies to Prevailing Party.  If any action
at law or equity is necessary to enforce or interpret the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs, and necessary disbursements in addition to any other relief to which such
party may be entitled.

 

Section 10.10                      Severability.  If any provision of this
Agreement or the application thereof to any Person or any circumstance is held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

Section 10.11                      Amendment or Modification.  This Agreement
may be amended or modified from time to time only by the written agreement of
all the Parties.

 

Section 10.12                      Integration.  This Agreement and the exhibit
referenced herein supersede all previous understandings or agreements (including
the Original Agreement) among the Parties, whether oral or written, with respect
to its subject matter.  This Agreement and such exhibit contain the entire
understanding of the Parties with respect to its subject matter.  In the case of
any actual conflict or inconsistency between the terms of this Agreement and the
agreement of limited partnership of MLP, the terms of the agreement of limited
partnership of MLP shall control.  No understanding, representation, promise or
agreement, whether oral or written, is intended to be or will be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the Parties after the date of this Agreement.

 

Section 10.13                      Further Assurances.  In connection with this
Agreement and the transactions contemplated hereby, each Party shall execute and
deliver any additional documents and instruments and perform any additional acts
that may be reasonably necessary or appropriate to effectuate and perform the
provisions of this Agreement and those transactions.

 

15

--------------------------------------------------------------------------------


 

This Agreement has been duly executed by the Parties as of the date first
written above.

 

 

CVR PARTNERS, LP

 

 

 

 

 

By:

CVR GP, LLC

 

 

its General Partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ Byron R. Kelley

 

 

Name:

Byron R. Kelley

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

CVR GP, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Frank A. Pici

 

 

Name:

Frank A. Pici

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

CVR ENERGY, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ John J. Lipinski

 

 

Name:

John J. Lipinski

 

 

Title:

Chief Executive Officer and President

 

 

SERVICES AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

The Services shall include the following:

 

·                                          services in capacities equivalent to
the capacities of corporate executive officers, except that the persons serving
in such capacities shall serve in such capacities as Shared Personnel on a
shared, part-time basis only, unless and to the extent otherwise agreed by CVR;

 

·                                          safety and environmental advice;

 

·                                          administrative and professional
services, including legal, accounting, human resources, insurance, tax, credit,
finance, government affairs, and regulatory affairs;

 

·                                          manage the Services Recipients’
day-to-day business and operations, including managing its liquidity and capital
resources and compliance with applicable law;

 

·                                          establishing and maintaining books
and records of the Services Recipients in accordance with customary practice and
GAAP;

 

·                                          recommend to the Board of Directors
of GP (x) capital raising activities, including the issuance of debt or equity
securities of the Services Recipients, the entry into credit facilities or other
credit arrangements, structured financings or other capital market transactions,
(y) changes or other modifications in the capital structure of the Services
Recipients, including repurchases;

 

·                                          recommend to the Board of Directors
of GP the engagement of or, if approval is not otherwise required hereunder,
engage agents, consultants or other third party service providers to the
Services Recipients, including accountants, lawyers or experts, in each case, as
may be necessary by the Services Recipients from time to time;

 

·                                          manage the Services Recipients’
property and assets in the ordinary course of business;

 

·                                          manage or oversee litigation,
administrative or regulatory proceedings, investigations or any other reviews of
the Services Recipients’ business or operations that may arise in the ordinary
course of business or otherwise, subject to the approval of the Board of
Directors of GP to the extent necessary in connection with the settlement,
compromise, consent to the entry of an order or judgment or other agreement
resolving any of the foregoing;

 

·                                          establish and maintain appropriate
insurance policies with respect to the Services Recipients’ business and
operations;

 

--------------------------------------------------------------------------------


 

·                                          recommend to the Board of Directors
of GP the payment of dividends or other distributions on the equity interests of
the Services Recipients;

 

·                                          attend to the timely calculation and
payment of taxes payable, and the filing of all taxes return due, by the
Services Recipients; and

 

·                                          manage or provide advice or
recommendations for other projects of the Services Recipients, as may be agreed
to between GP and CVR from time to time.

 

--------------------------------------------------------------------------------
